Citation Nr: 0941261	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a knee 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In July 2008, the Board reopened a claim of service 
connection for a back disorder and remanded the claim for 
further development.  In that decision, the Board also denied 
the Veteran's petition to reopen claims of service connection 
for a knee disorder and an acquired psychiatric disorder.  
Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2009, 
the Veteran's representative and VA General Counsel filed a 
joint motion for partial remand of the Board's July 2008 
decision.  The parties agreed that the petition to reopen a 
claim of service connection for a knee disorder was to be 
remanded to the Board and that the Veteran was abandoning his 
appeal to reopen the claim of service connection for an 
acquired psychiatric disorder.  In a June 2009 order, the 
Court granted the joint motion and remanded the knee disorder 
claim to the Board for compliance with the joint motion.  The 
Court dismissed the acquired psychiatric disorder claim and 
it is not before the Board.  The Court left intact that 
portion of the July 2008 decision that addressed the 
reopening and remand of the claim of service connection for a 
back disorder.

(By the decision below, a previously denied claim of service 
connection for a knee disorder is reopened.  The underlying 
service connection claim is the subject of a remand that 
follows the decision below.)


FINDINGS OF FACT

1.  By a March 1981 rating decision, the RO denied a claim of 
service connection for a knee disorder.  The Veteran did not 
appeal the decision.

2.  Evidence received since the RO's March 1981 decision 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The March 1981 RO decision, which denied the Veteran's 
claim of service connection for a knee disorder, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 
(1981).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a knee 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

The Veteran asserts that he has a knee disorder that is 
related to his active military service.  As a result, he 
contends that service connection is warranted for the claimed 
disability.

The Veteran originally filed a claim of service connection 
for a knee disorder in August 1980.  In March 1981, the knee 
disorder claim was denied by a RO rating decision.  The 
Veteran was notified of the decision by a letter dated in 
April 1981.  The decision was not appealed and it became 
final based on the evidence then of record.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1981).  In 
November 2002 the Veteran submitted a statement that was 
taken by the RO as a request to reopen the claim of service 
connection for a knee disorder.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  (The Board notes that 
38 C.F.R. § 3.156 was revised, effective October 6, 2006, but 
the changes affect only those claims where new service 
department records are obtained.  71 Fed. Reg. 52455-57 
(Sept. 6, 2006).  The definition of new and material evidence 
in 38 C.F.R. § 3.156(a) remains the same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the March 1981 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claim process did the RO reopen the knee 
disorder claim.

The evidence of record at the time of the March 1981 decision 
included:  the service treatment records; private treatment 
records from the Alexian Brothers Hospital, dated in February 
1979; and the Veteran's application for benefits.

When the Veteran's claim of service connection for a knee 
disorder was denied in March 1981, the RO noted that a 
February 1979 record from the Alexian Brothers Hospital 
indicated that the Veteran had undergone surgery on his right 
knee in approximately 1977.  Thus, there was acknowledgement 
of evidence of a current disability.  However, because the RO 
found that there was no evidence of a knee injury in service, 
the claim was denied.

New evidence added to the record since the March 1981 
decision includes:  treatment records from the VA Medical 
Centers (VAMCs) in Tucson, Brentwood, Fresno, Palo Alto, and 
Oklahoma City, dated from April 1976 to May 2008; private 
treatment records from the Muskogee Regional Medical Center, 
dated in November 1984; records from Integris Family Care 
(Dr. Morgan), dated from September 2005 to March 2008; 
records from the Oklahoma Department of Corrections, dated 
from June 2001 to November 2002; records from the Oklahoma 
University Medical Center (Dr. Wolfla), dated from January 
2001 to May 2002; records from Orthopedic Associates (Dr. 
Fellrath), dated from November 1996 to December 1999; lay 
statements from a fellow service member, the Veteran's 
family, and friends; and statements from the Veteran and his 
representative.

The new treatment records document infrequent treatment and 
complaints with respect to the right knee.  April 2002 and 
June 2002 records from the Oklahoma Department of Corrections 
note right knee pain and swelling.  Additionally, an October 
2006 record from Dr. Morgan references a complaint of right 
knee pain.  No diagnosis was provided by either treatment 
provider and the symptoms were not related to the Veteran's 
military service.

Notably, VA treatment records from the Palo Alto VAMC, dated 
from April 1976 to October 1981, have been added to the 
claims file.  In April 1976, the Veteran was seen for 
complaints of right knee pain.  The Veteran reported at that 
time that the problem began two years prior.  Swelling of the 
right knee with some pain on pressure was noted.  A diagnosis 
of an old knee right knee injury with edema was provided.  
Another note indicates a history of a cartilage tear of the 
right knee in 1974.  In a third record from April 1976, the 
Veteran provided a history of a right knee injury occurring 
in service in 1974 after he was jumping.  He also reported at 
that time that a military physician told him that he had a 
cartilage tear and would need surgery.  After an examination 
that revealed some clicking crepitation, the VA treatment 
provider indicated that a meniscus tear was to be ruled out.  
Lastly, a July 1981 VA mental health record indicated that 
the Veteran had a sore knee.

The new lay statements include letters from the Veteran's 
friends and family, dated in September 2005, concerning a 
knee injury.  One of the Veteran's sisters stated that there 
is no doubt in her mind that his knee injury occurred while 
in the Army.  Another sister stated that the Veteran had a 
knee that was injured in the military.  P.G., a friend or 
family member, stated that it is her opinion that the service 
injured the Veteran's knee because he was very inactive upon 
departure from service.  P.G. also stated that the amount of 
pain pills and drinking is evident to her that the Veteran is 
in a lot of pain and that he was not like this before he went 
into the Army.

The June 2009 joint motion for partial remand noted that in 
order to reopen a claim, the Veteran need only submit 
evidence which raises a reasonable probability of 
substantiating the claim and the evidence must be presumed 
credible.  See Fortuck v. Principi, 17 Vet. App. 173, 179 
(2003); Justus, 3 Vet. App. at 513.  Additionally, a medical 
opinion may not be disregarded solely on the rationale that 
the medical opinion was based on a history given by a 
veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).

The Board considered the new evidence, including the Palo 
Alto treatment records and lay statements, in its July 2008 
decision and found that it did not constitute new and 
material evidence by which to reopen the claim of service 
connection for a knee disorder.  In light of the information 
in the June 2009 joint remand, the Board can only conclude 
that, when the credibility of the new evidence is presumed 
and any medical opinions based on a history provided by the 
Veteran are not disregarded, the new evidence constitutes new 
and material evidence.  That is, evidence received since the 
RO's March 1981 decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a knee disorder and it raises a reasonable possibility of 
substantiating the underlying claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  The 
underlying claim of service connection for a knee disorder is 
addressed in the remand section.


ORDER

The Veteran's claim of service connection for a knee disorder 
is reopened; to this limited extent, the appeal of this issue 
is granted.


REMAND

The Board finds that additional development is warranted 
regarding the claim of service connection for a knee 
disorder.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in 
conjunction with his service connection claim concerning a 
knee disorder.  Previously, one was not required because the 
duty to provide an examination does not apply to a claim to 
reopen a finally adjudicated claim without the submission or 
receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Because new and material evidence has 
been received, the Board finds that the Veteran should be 
scheduled for a VA examination in order to identify any 
current knee disorder and to have an examiner provide an 
opinion regarding any relationship between any identified 
knee disorder and the Veteran's active military service.

In light of the reopening of his claim, the Veteran should be 
sent an updated notice letter in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The letter should 
notify him of the information and evidence necessary to 
substantiate a claim of service connection for a knee 
disorder.  38 C.F.R. § 3.159(b)(1) (2009); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As noted in the introduction, the Board reopened and remanded 
a claim of service connection for a back disorder in its July 
2008 decision.  The agency of original jurisdiction (AOJ) was 
to undertake further development of the claim in accordance 
with the remand instructions.  In October 2009, the Veteran's 
representative submitted arguments concerning both the knee 
and back claim.  The representative indicated that the AOJ 
has undertaken the development on the back claim and has 
issued a supplemental statement of the case (SSOC) on the 
matter.  None of this information is associated with the 
claims file before the Board.  A temporary file may have been 
created by the AOJ while the case was before the Court.  
Thus, on remand, the AOJ should take measures to ensure that 
the development requested in the July 2008 remand in 
connection with the claim of service connection for a back 
disorder is completed and locate any temporary files and 
combine the contents with the claims file.

Accordingly, this case is REMANDED for the following actions:

1.  Complete the development set forth in 
the remand section of the July 2008 Board 
decision with respect to the claim of 
service connection for a back disorder.  
Locate and associate with the claims file 
any temporary folders that are being 
maintained at the RO or the Appeals 
Management Center (AMC) on behalf of the 
Veteran.

2.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify him of 
the information and evidence necessary to 
substantiate a claim of service 
connection for a knee disorder.  The 
letter should also contain notice of the 
manner in which both disability ratings 
and effective dates are assigned for 
awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

3.  Schedule the Veteran for a VA 
examination of knees.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies, to include x-rays, 
should be performed and all clinical 
findings should be reported in detail.  
The examiner should identify the 
Veteran's knee disorders, if any.  Based 
on the examination and a review of the 
evidence, the examiner should provide an 


opinion as to the medical probabilities 
that the Veteran has a knee disorder that 
is related to his active military 
service.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  The examiner must provide the 
complete rationale for the conclusion 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.  An opinion 
should be provided for each identified 
knee disorder.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

4.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for a knee disorder on the 
merits.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


